Title: To Thomas Jefferson from John Banister, Jr., 14 July 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Libourne July 14th. 1786

From the information given you by Mr. Randal respecting me you must suppose I am on the eve of arriving at Paris. It was not possible for me to set out so early as I intended, but left Bordeaux only five days ago. Having stoped here for nine days to look at the country around which is very beautuful, I am taken so unwell as to be wholly unable to proceed on my journey. I am much in suspence respecting the steps I should at present take, and must beg you for your advice. My health is so precarious that it is impossible for me to employ my time to any great utility. I am in the disagreable situation of being far distant from any friends whose attentions might in some degree remove the inconveniences under which I labor. The expences I am obliged to incur exceed the sum limited by my Father, and I find little benefit from European climates. Weighing these reasons I am induced to turn my eyes on my native country, though I do not determine on going except on the concurrence of your opinion with mine. You knowing my Fathers thoughts respecting me, will be better able to judge of the propriety of this step; and I must request the favor of you to do it without reserve. In your last you asked me if I had seen the Canal of Languedoc. I not only saw it but traced every foot of it entering it at the Mediterranean and leaving it on its junction with the Garonne. It is a work of great curiosity, and utility, and must have been the effect of much labor. With every wish for your prosperity I am yours respectfully,

Jno Banister Junr

